Citation Nr: 0211471	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned following the grant of service connection for post-
traumatic stress disorder (PTSD), from January 19, 1999, and 
the 70 percent evaluation assigned from October 18, 2000.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left elbow with ulnar nerve 
deficit, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision that granted the claim for 
service connection and assigned a 50 percent rating for PTSD, 
effective January 19, 1999; and denied the veteran's claim 
for an increased (compensable), evaluation for residuals of 
shell fragment wound of the left elbow with ulnar nerve 
deficit.  A notice of disagreement was received in March 
2000, and the statement of the case was issued in April 2000.  
A substantive appeal was filed in June 2000.  

By rating action of July 2000, the RO assigned a 10 percent 
initial evaluation for residuals of shell fragment wound of 
the left elbow with ulnar nerve deficit, effective January 
19, 1999.  As a 10 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, as the 
veteran has disagreed with the initial evaluation assigned 
following the grant of service connection for PTSD, the Board 
has recharacterized this issue as involving the propriety of 
the initial rating assigned for this disability, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  By rating action of April 2001, the RO assigned a 70 
percent initial evaluation for PTSD, effective October 18, 
2000.  As the evaluation assigned at each stage (50 percent 
from January 19, 1999, and 70 percent from October 18, 2000) 
is not the maximum rating available for this disability, the 
appeal continues.  See AB, 6 Vet. App. at 38.  

The Board's decision on the claim for higher evaluations for 
PTSD are set forth below; however, the issue of an increased 
evaluation for residuals of a shell fragment wounds is set 
forth in the remand following the order portion of the 
decision.  

As a final preliminary matter, the Board points out that the 
record appears to raise the issue of the veteran's 
entitlement to a total disability rating based upon 
individual unemployability.  However, as this matter has not 
been adjudicated, it is referred to the RO for any and all 
appropriate action.


FINDINGS OF FACT

1.  Between the January 19, 1999 grant of service connection 
and October 18, 2000, the veteran's PTSD was manifested by 
flashbacks, increased startle response, intrusive 
recollections, severe sleep problems, a depressed effect, 
anxiety, and irritability (with reported outbursts of anger); 
these symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.  

2.  Since October 18, 2000, the veteran's PTSD has been 
manifested by continuing intrusive recollections and severe 
sleep problems, but increased anxiety (assessed as severe on 
examination) and depression with suicidal ideation, social 
isolation, and difficulty controlling anger/and temper to 
include verbal abuse of his wife; these symptoms are 
indicative of no more than occupational and social impairment 
with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 50 percent rating for 
PTSD was proper, the criteria for a higher evaluation are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2001).

2.  As the assignment of a 70 percent rating for PTSD from 
October 18, 2000 was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the Board finds that the requirements of the 
new law and its implementing regulations have essentially 
been satisfied.  

As evidenced by the statement of the case and supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claims and the reasons for the denial 
of his claims; therefore, they have been provided notice of 
the information and evidence necessary to substantiate these 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Additionally, the veteran was 
given notice of the VCAA in letters dated in May and October 
2001.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The RO also finds that the duty to assist has been met.  
There is no outstanding request for a hearing.  Furthermore, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate each of his claims.  The veteran has been 
afforded VA examinations in connection with the claims on 
appeal, and it appears that all medical evidence pertinent to 
each claim has been associated with the claims file.  
Significantly, the Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise suggest, any existing pertinent evidence that is 
necessary for a fair adjudication of either of the claims 
that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of each of the claims on appeal at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits

I.  Background

A review of the veteran's service records indicates that he 
received the Purple Heart  and a Combat Action Ribbon while 
serving in the Marines in Vietnam.  

On VA examination in July 1999, the veteran described his 
experiences as a Marine rifleman in Vietnam.  He endorsed 
flashbacks, increased startle response, problems with sleep 
and the use of alcohol to self-medicate.  He reported 
diminished interest in activities he formerly enjoyed.  He 
reported that for the most part his feelings for his wife and 
daughter are normal, although he has difficulty showing his 
feelings for them.  He reported that he avoids some 
situations that arouse recollections of trauma, but in some 
ways he felt he has some duty to relive it.  He reported 
intrusive recollections, distressing dreams, severe sleep 
problems, and irritability with outbursts of anger.  

On mental status examination, the veteran was alert, 
cooperative and pleasant.  Sensorium was clear.  He was well 
oriented.  His memory was intact for recent and remote 
events.  Speech was normal.  His affect was depressed, 
moderately to markedly so, at times nearly tearful.  He was 
mildly anxious at times and slightly irritable.  There was no 
psychosis and no thought disorder.  Insight and judgment 
appeared intact.  Diagnosis was PTSD, severe.  His Global 
Assessment of Functioning (GAF) Scale score was then 
estimated to be 50.  The examiner also indicated that the GAF 
probably drops into the 40's on occasion, and that a lower 
level (GAF) is only prevented by the fact that he does 
maintain a good relationship with his wife.

Private medical statements from Drs. Dawkins and Ackerman, 
dated in March and August 2000, note treatment for PTSD 
without specific detail regarding symptoms.  Various 
statements submitted by the veteran's wife, a fellow former 
serviceman, and his former supervisors tend to confirm the 
symptomatology described by the veteran on VA examination.  

VA outpatient treatment records, dated October 18, 2000, 
reflect that the veteran and his wife then reported 
progressively worsening symptoms of PTSD.  The veteran's wife 
reported several incidents over the years where he has had 
flashbacks, severe anger and irritability, and severe 
withdrawal from others when anxious.  The veteran related 
that he was then sleeping poorly, less than four hours, and 
rarely goes off his land unless he has to.  He indicated that 
he avoids crowds and has guns in just about every corner of 
every room.  He said he does not feel safe unless he has a 
gun handy.  The examiner stated that the veteran had severe 
PTSD and would not be able to work on any regular, date to 
day, 40 hour per week job due to PTSD symptoms.  GAF was 
estimated to be 40.

The report of a VA examination, conducted in January 2001, 
shows the veteran complaining of depression with suicidal 
thoughts which comes and goes.  He described having trouble 
managing his temper.  He reported social isolation.  Mental 
status examination showed he was neatly dressed with a well-
trimmed beard.  He was quite uncomfortable in the interview.  
At times he was tearful.  At other times he was extremely 
anxious and tended to make short answers and have poor eye 
contact.  He was oriented to time, person, and place.  He 
denied hallucinations.  There was no evidence of delusions.  
He seemed quite preoccupied with his Vietnam experiences and 
quite ill at ease.  He became tearful relating an event he 
remembered that happened during combat.  The diagnosis was 
PTSD, and the examiner estimated his GAF to be 43.  The 
examiner went on to comment that the veteran has serious 
symptoms of PTSD.  He is quite depressed with suicidal 
ideation.  He is also quite socially isolated.  He has not 
been able to work for the prior six years and he has no 
friends.  He has a difficult relationship with his wife with 
frequent verbal abuse.  The examiner concluded that the 
veteran was severely disabled by his PTSD.

VA outpatient treatment reports, dated January 31, 2001 
reflect the veteran's report that he had enjoyed his previous 
session and talking about it helped him level out.  He also 
described that medications were helping, specifically better 
control of temper and sleeping somewhat better.  He continued 
to present as tense, anxious and depressed.  His presentation 
strongly suggested propensity to dissociate and care was 
taken to avoid stimulating flashback.  The diagnosis was 
PTSD, chronic, severe and unemployable.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
under a general rating formula for mental disorders.  Under 
that rating formula a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

A.  The initial 50 percent rating assigned from January 19, 
1999

As indicated above, the evidence pertinent to the claim under 
consideration reflects that, during the time period in 
question, the veteran's PTSD was manifested primarily, by 
increased startle response, intrusive recollections and 
severe sleep problems.  On VA examination in July 1999 (the 
evidence that is most illustrative of the extent of the 
veteran's psychiatric impairment during this time period), 
his affect was noted to be depressed, and he mildly anxious 
and slightly irritable.  However, the examiner also noted 
that the veteran was alert, cooperative and pleasant; his 
speech was normal; his memory for short and long-term events, 
insight, and judgment were intact; there was psychosis or 
thought disorder; and his sensorium was clear.   

The Board finds that these symptoms are consistent with the 
criteria for no more than the assigned, 50 percent rating, 
which, as indicated above, is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board finds, however, that the criteria for the next, 
higher, 70 percent evaluation, simply are not met.  As noted 
above, a 70 percent evaluation is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The evidence during this timeframe does not reflect actual 
suicidal ideation, and no obsessional rituals were noted.  
The veteran's speech has been normal.  As noted in July 1999, 
the veteran's effect was depressed, and he reported periods 
of depression; however, neither continuous depression, nor 
depression to affect his ability to function independently, 
appropriately and effectively, has been shown.  While, in an 
August 2000 statement, the veteran's wife indicated that he 
suffered from panic attacks, these were not noted on the 
prior examination, these were not reported on the prior 
examination, and are not noted in treatment records prior to 
the October 18, 2000 date of increase.  The veteran reported 
that he experienced irritability, with ocassional outbursts; 
however, no violent incidents have been reported.  There are 
not notations of spatial disorientation, or neglect of 
hygiene or appearance.  Finally, the Board notes that, while 
the July 1999 examiner assessed the veteran's PTSD as 
"severe," he also noted that the veteran had a few friends, 
did taxidermy as a hobby and for financial gain, and 
maintained a good relationship with his wife.  The Board 
finds that, overall, these findings do not more nearly 
approximate the criteria for at least the next higher, 70 
percent evaluation for PTSD.

The Board points out that the fact that the July 1999 
examiner assigned a GAF of 50 (which, as he indicated, 
"sometimes dips into the 40's") does not, in and of itself, 
indicate that the criteria for the next higher, 70 percent 
evaluation are met.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 41 
and 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While, 
during the period in question, the veteran clearly 
demonstrated significant symptomatology, as indicated above, 
the type of symptoms referred to in the DSM-IV (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
were simply not demonstrated, although the examiner 
apparently concluded that, overall, severe social and 
industrial impairment was then shown.  Such an assessment, 
while not entirely inconsistent with the symptoms 
demonstrated, is also not dispositive of the claim for a 
higher initial evaluation between January 19, 1999 and 
October 18, 2000.  Considering this evidence in light of the 
pertinent rating criteria, the Board must conclude that the 
overall evidences does not demonstrate that, during the 
period in question, symptoms of the veteran's service-
connected PTSD resulted in the degree of occupational and 
social impairment with occupational and social impairment 
contemplated by a 70 percent rating under DC 9411.  

Under these circumstances, the Board finds that no more than 
the 50 percent evaluation assigned for the period in question 
for PTSD is warranted, and that the criteria for at least the 
next higher, 70 percent, evaluation simply are not met.  It 
logically follows that the criteria for an even higher 
evaluation of 100 percent likewise are not met.  

B.  The 70 percent rating assigned from October 18, 2000

Since October 18, 2000, however, the medical evidence 
pertinent to the claim under consideration indicates that the 
veteran's PTSD is manifested by continuing intrusive 
recollections and severe sleep problems, but also increased 
anxiety (reported as extreme on examination) and depression 
with suicidal ideation, social isolation, and difficulty 
controlling anger/and temper to include verbal abuse of his 
wife.  The Board finds that these symptoms are consistent 
with the criteria for no more than the 70 percent rating, 
which, as indicated above, is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

While the veteran asserts that a higher evaluation is 
warranted, the medical findings do not demonstrate symptoms 
of the veteran's service-connected PTSD result in total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name, 
as would be required for a 100 percent rating.  On the most 
recent VA examination, it was noted that the veteran was 
neatly dressed with a well-trimmed beard.  There is no 
evidence that the veteran has exhibited grossly inappropriate 
behavior.  Recent medical records relate a difficult 
relationship with his wife, including verbal abuse; however 
it was noted that he has never struck his wife and there is 
no evidence to indicate that he presents a persistent danger 
of hurting others.  He reported that he thinks about hurting 
himself perhaps seriously several times per month; however, 
it was noted that he has no history of making suicidal 
attempts.  There is no evidence in the record to suggest that 
he has memory problems, disorientation, or that he has ever 
been unable to perform activities of daily living.  While the 
Board has noted the October 18, 2000 notation that the 
veteran was unable to work a 40 hour job due to his 
psychiatric symptoms, and the January 2001 examiner noted 
that the veteran's inability to work for the prior 6 years, 
the inability to retain employment is not included in the 
specific criteria for the 100 percent evaluation for 
psychiatric impairment (although such assessment may be 
pertinent to a claim for a total rating, addressed in the 
Introduction, above).  For all these reasons, the Board is 
unable to conclude that the veteran's psychiatric impairment 
more nearly approximates the criteria for the 100 percent 
evaluation under Diagnostic Code 9411. 

As a final note, the Board would also point out the GAFs of 
40 and 43 assigned in October 2000 and January 2001, 
respectively, appear to be consistent with the level of 
impairment contemplated in the current 70 percent evaluation.  
As indicated above, according to the DSM-IV, GAF scores 
between 41 and 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Moreover, while GAF scores between 31 and 40 represent some 
impairment in reality testing may be reflective of some 
impairment in reality testing or communication (neither of 
which is shown here), such scores are indicative, 
alternatively, of major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
Here, the veteran's significant impairment with work, his 
increased difficulty in his relationship with his life and 
apparent increased social isolation, and his increased 
depression and anxiety, all are shown; hence, the assignment 
of the 40 GAF-at the "high end" of this range.   

C. Conclusion

For all the foregoing reasons, the Board finds that the 50 
percent evaluation assigned from January 19, 1999, and the 70 
percent evaluation assigned from October 18, 2000, each 
represent the greatest degree of impairment due to PTSD 
during the respective time periods.  As such, there is no 
basis for staged rating during either time period (pursuant 
to Fenderson), and the claim for higher evaluations must be 
denied. 

In reaching the determinations to deny an initial evaluation 
in excess of 50 percent, and a subsequent evaluation in 
excess of 70 percent, for service-connected PTSD, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of a higher evaluation at each stage, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating for PTSD in excess of 50 percent, from 
January 19, 1999, is denied.

A rating in excess of 70 percent for PTSD from October 18, 
2000, is denied.

REMAND

In April 2001, the RO issued a supplemental statement of the 
case (SSOC) continuing the 10 percent evaluation for 
residuals of shell fragment wound of the left elbow with 
ulnar nerve deficit.  In the narrative portion of the SSOC, 
the RO noted that this issue was brought forward for 
historical purposes, indicating that the veteran had not 
submitted any further evidence on this issue.  

The Board notes, however, that a review of the claims file 
reveals that VA treatment records associated with the record 
subsequent to the issuance of the April 2001 SSOC include 
outpatient treatment records noting complaints of pain and 
numbness of the left first and second fingers.  The RO did 
not note that the VA treatment records were of record in the 
April 2001 SSOC and apparently did not consider that evidence 
in continuing the denial of the claim.  

Generally, if correction of a procedural defect is essential 
for a proper appellate decision, the Board may remand the 
case to the agency of original jurisdiction, specifying the 
action to be taken.  In this case, additional, pertinent 
evidence was received at the RO after the issuance of the 
SSOC and prior to the time the case was certified to the 
Board.  Under the provisions of recently published 
regulations, the agency of original jurisdiction will furnish 
the appellant and his representative, if any, a SSOC in cases 
such as this.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31). 

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
action: 

The RO should again review the veteran's 
claim, to include the VA treatment 
records discussed above.  Any indicated 
development should be conducted.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



